The plaintiff in error, Walsey Clark, was indicted for the crime of murder, alleged to have been committed in LeFlore county October 22, 1912, by shooting with a pistol one Evans Johnson. Upon his plea of not guilty he was tried and convicted of murder and his punishment fixed at imprisonment in the penitentiary for life. In pursuance of the verdict the court rendered judgment on the 26th day of November, 1913. From the judgment an appeal was attempted to be taken by filing in this court on Wednesday, May 27, 1914, a petition in error with case-made.
The attorney general has filed a motion to dismiss the appeal based upon the fact that said appeal was not taken within six months from the date on which the judgment was rendered. The question raised by the motion to dismiss is identical with the question presented in the companion case of Gordon v. State, this day decided. For the reasons given in the opinion in that case the motion to dismiss the appeal will be sustained. It is therefore ordered that the purported appeal be and the same is hereby dismissed. *Page 106